Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-12, 14 and 15 are pending in this Office Action.
Claim 13 are Allowed.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,6-10,12,14 and 15 are rejected under 35 U.S.C 103 as being patentable over Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214).

As per claim 1, 
Weiyang Liu  teaches determining a margin based on a class angle between a first class vector of the first class and a second class vector of a second class ( Page 215, Col. 1 – Table 1 and Lines 1- 23) , among the class vectors, and a feature angle between the feature vector and the first class vector( Page 213, Col. 1- lines 30 -35, Page 214, Col. 2 – “…During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles betweenWi and features a reliable metric for classification….”, Page 216, col. 1- “…Because m≥2, it is easy to obtain the maximal angle that class 1 spans is θ12 /m−1 + θ12/ m+1 where θ12 is the angle between W1 and W2. To require the maximal intra-class feature angular distance smaller than the minimal inter-class feature angular distance,…”) ; determining a loss value using a loss function including an angle with the margin applied to the feature angle and the plural feature angles(Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “) ; and training the neural network by updating, based on the loss value, either one or both of one or more parameters of the neural network and one or more of the class vectors( Page 214, Col. 1 – lines 1- 30 - “…2. Related Work Metric learning….”) .  
Weiyang Liu does not explicitly teach A processor-implemented neural network method comprising: determining, using a neural network, a feature vector based on a training image of a first class among a plurality of classes; determining, using the neural network, plural feature angles between the feature vector and class vectors of other classes among the plurality of classes;
	However within analogous art, LI et al. teaches A processor-implemented neural network  ( Paragraphs [0134-0136]) method comprising: determining, using a neural network, a feature vector based on a training image of a first class among a plurality of classes ( Paragraphs [0082-0085] and [0091], [0100-0101]) ; determining, using the neural network, plural feature angles between the feature vector and class vectors of other classes among the plurality of classes( Paragaphs [0062-0063] and [0085-0087]) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of LI et al.  within the modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  because the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  provides a system and method for implementing training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) . 


	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  within modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  for implementation of a system and method for training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) .

As per claim 2, Combination of Weiyang Liu and LI et al. teach claim 1, 
Weiyang Liu teaches wherein the determining of the margin comprises determining, as the margin, a ratio of a difference between the class angle and the feature angle to the class angle ( Page 215, Col. 1- Lines 1- 18) .  

As per claim 6,  Combination of Weiyang Liu and LI et al. teach claim 1,
Within  analogous art, LI et al. teaches wherein the training of the neural network by the updating comprises updating the either one or both of the one or more parameters of the neural network ( Paragraphs [0052] and [0074]) and the one or more of the class vectors such that the loss value is reduced( Paragraphs [0043] and [0082]) .  

As per claim 7, Combination of Weiyang Liu and LI et al. teach claim 6,
Within  analogous art, LI et al. teaches wherein the training of the neural network by the updating comprises updating the either one or both of the one or more parameters of the neural network ( Paragraphs [0074-0076])  and the one or more of the class vectors such that the feature angle is reduced and the class angle is increased( Paragraphs [0052-0053]) .  

As per claim 8, Combination of Weiyang Liu and LI et al. teach claim 1,
Weiyang Liu wherein the second class vector has a smallest angle difference with the first class vector among the class vectors of the other classes ( Page 215, Col. 1 – lines 7 – 19  and Page 215, Col. 1 – “…A-Softmax loss adopts different decision boundary for different class (each boundary…”) .  
As per claim 9,  Combination of Weiyang Liu and LI et al. teach claim 1,
Within analogous art, LI et al. teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method ( Paragraphs [0012] and [0138]) . 

As per claim 10,  
Weiyang Liu  teaches comparing the input feature vector to an enrolled feature vector of an enrolled image determined using the trained neural network ( Page 213, Col. 1 – lines 25- 39) ; and authenticating the user based on a result of the comparing ( Page 218, col. 1 – “…For contrastive loss and center loss, we follow the FR convention to form a weighted combination with softmax loss.The weights are selected via cross validation on training set.For L-Softmax [16], we also use m=4. All the compared loss function … “) , wherein a feature vector is determined, using the neural network, based on a training image of a first class among a plurality of classes ( Page 214, Col. 2- “…The decision boundary also becomes cos(θ1)−cos(θ2)=0 (i.e. angular bisector of vectorW1 and W2). Although the above analysis is built on binary-calss case, it is trivial to generalize the analysis to multi-class case.
During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles
betweenWi and features a reliable metric for classification….”) ,  a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors ( Page 215, Col. 1 – Table 1 and Lines 1- 23) , and a feature angle between the feature vector and the first class vector ( Page 213, Col. 1- lines 30 -35, Page 214, Col. 2 – “…During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles betweenWi and features a reliable metric for classification….”, Page 216, col. 1- “…Because m≥2, it is easy to obtain the maximal angle that class 1 spans is θ12 /m−1 + θ12/ m+1 where θ12 is the angle between W1 and W2. To require the maximal intra-class feature angular distance smaller than the minimal inter-class feature angular distance,…”) ; based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles (Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “) ; and the neural network is trained by updating either one or both of one or more parameters of the neural network and one or more of the class vectors ( Page 214, Col. 1 – lines 1- 30 - “…2. Related Work Metric learning….”) based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles (Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “).
Weiyang Liu does not explicitly teach A processor-implemented neural network method comprising: determining, using a trained neural network, an input feature vector based on an input image of a user; plural feature angles between the feature vector and class vectors of other classes among the plurality of classes are determined using the neural network,
	However within analogous art, LI et al. teaches A processor-implemented neural network ( Paragraphs [0134-0136]) method comprising: determining, using a trained neural network, an input feature vector based on an input image of a user ( Paragraphs [0082-0085] and [0091], [0100-0101]) ; plural feature angles between the feature vector and class vectors of other classes among the plurality of classes are determined using the neural network ( Paragaphs [0062-0063] and [0085-0087]),
	One of ordinary skill in the art would have been motivated to combine the teaching of LI et al.  within the modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  because the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  provides a system and method for implementing training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) . 


	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  within modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  for implementation of a system and method for training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) .

As per claim 12,  Combination of Weiyang Liu and LI et al. teach claim 10,
 Within analogous art , LI et al. teaches  further comprising capturing the input image of the user using an image sensor ( Paragraphs [0009] and [0024]) .  

As per claim 14, 
Weiyang Liu  teaches determining a class angle between the first class vector and a second class vector of a second class ( Page 213, Col. 1- lines 30 -35, Page 214, Col. 2 – “…During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles betweenWi and features a reliable metric for classification….”, Page 216, col. 1- “…Because m≥2, it is easy to obtain the maximal angle that class 1 spans is θ12 /m−1 + θ12/ m+1 where θ12 is the angle between W1 and W2. To require the maximal intra-class feature angular distance smaller than the minimal inter-class feature angular distance,…”) ;determining a margin based on a ratio of a difference between the class angle and the feature angle to the class angle ( Page 215, Col. 1 – Table 1 and Lines 1- 23); determining a loss value based on the feature angle and the margin (Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “) ; and training the neural network by updating, based on the loss value, one or more of the class vectors ( Page 214, Col. 1 – lines 1- 30 - “…2. Related Work Metric learning….”) .  
Weiyang Liu does not explicitly teach A processor-implemented neural network method comprising: determining, using a neural network, a feature vector of a training image of a first class among classes; determining, using the neural network, a feature angle between the feature vector and a first class vector of the first class; 
	However within analogous art, LI et al. teaches A processor-implemented neural network ( Paragraphs [0134-0136]) method comprising: determining, using a neural network, a feature vector of a training image of a first class among classes ( Paragraphs [0082-0085] and [0091], [0100-0101]) ; determining, using the neural network, a feature angle between the feature vector and a first class vector of the first class ( Paragaphs [0062-0063] and [0085-0087]) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of LI et al.  within the modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  because the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  provides a system and method for implementing training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  within modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  for implementation of a system and method for training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) .






As per claim 15,  
Weiyang Liu  teaches compare the input feature vector to an enrolled feature vector of an enrolled image determined using the trained neural network ( Page 213, Col. 1 – lines 25- 39) ; and authenticate the user based on a result of the comparing ( Page 218, col. 1 – “…For contrastive loss and center loss, we follow the FR convention to form a weighted combination with softmax loss.The weights are selected via cross validation on training set.For L-Softmax [16], we also use m=4. All the compared loss function … “) , wherein a feature vector is determined, using the neural network, based on a training image of a first class among a plurality of classes ( Page 214, Col. 2- “…The decision boundary also becomes cos(θ1)−cos(θ2)=0 (i.e. angular bisector of vectorW1 and W2). Although the above analysis is built on binary-calss case, it is trivial to generalize the analysis to multi-class case.
During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles
betweenWi and features a reliable metric for classification….”),  a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors ( Page 215, Col. 1 – Table 1 and Lines 1- 23) , and a feature angle between the feature vector and the first class vector ( Page 213, Col. 1- lines 30 -35, Page 214, Col. 2 – “…During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles betweenWi and features a reliable metric for classification….”, Page 216, col. 1- “…Because m≥2, it is easy to obtain the maximal angle that class 1 spans is θ12 /m−1 + θ12/ m+1 where θ12 is the angle between W1 and W2. To require the maximal intra-class feature angular distance smaller than the minimal inter-class feature angular distance,…”) ,
and the neural network is trained by updating either one or both of one or more parameters of the neural network ( Page 214, Col. 1 – lines 1- 30 - “…2. Related Work Metric learning….”) and one or more of the class vectors based on a loss value determined using 34012052.1859 a loss function including an angle with the margin applied to the feature angle and the plural feature angles (Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “).
Weiyang Liu does not explicitly teach A neural network apparatus comprising: one or more processors configured to: determine, using a trained neural network, an input feature vector based on an input image of a user; plural feature angles between the feature vector and class vectors of other classes among the plurality of classes are determined using the neural network,
	However within analogous art, LI et al. teaches A neural network apparatus comprising: one or more processors ( Paragraphs [0134-0136]) configured to: determine, using a trained neural network, an input feature vector based on an input image of a user ( Paragraphs [0082-0085] and [0091], [0100-0101]) ; plural feature angles between the feature vector and class vectors of other classes among the plurality of classes are determined using the neural network ( Paragaphs [0062-0063] and [0085-0087]),
	One of ordinary skill in the art would have been motivated to combine the teaching of LI et al.  within the modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  because the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  provides a system and method for implementing training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Face recognition method and apparatus, classification model training method and apparatus, storage medium and computer device mentioned by LI et al.  within modified teaching of the SphereFace: Deep Hypersphere Embedding for Face Recognition mentioned by Weiyang Liu  for implementation of a system and method for training efficiency of a classification model when the classification model is adjusted in a training process of a neural network image process ( Paragraph [0006]) .


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 



Examiner’s Notes

2.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (Face recognition, training neural network , feature vectors , feature vectors and class vectors etc.).

1)	Mansoor Iqbal ( NPL Doc. :"A deep learning approach for face recognition based on angularly discriminative features,"3 October 2019,Pattern Recognition Letters 128 (2019), Pages 414–419).

2)	Feng Wang ( NPL Doc. : “Additive Margin Softmax for Face Verification,” 04 April 2018, IEEE SIGNAL PROCESSING LETTERS, VOL. 25, NO. 7, JULY 2018, Pages 936-929).

3) 	Hao Liu ( NPL Doc. : “AdaptiveFace: Adaptive Margin and Sampling for Face Recognition,” June 2019,  Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), 2019,Pages 11947-11954).

4) 	Hao Wang ( NPL Doc. : “CosFace: Large Margin Cosine Loss for Deep Face Recognition,” June 2018,Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,  Pages 5265-5272).

Allowable Subject Matter

3.          Claims 3,4,5 and 11  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 3  , prior art of record does not teach or suggest the limitation mentioned within claim 3: “wherein the loss function comprises a ratio of an exponential value of the angle with the margin applied to the feature angle to a sum of the exponential value and a sum of exponential values of the plural feature angles.”

As to claims 4 and 5, the following claims depend on objected allowable claim 3, therefore claims 4 and 5 are objected as allowable subject matter. 

As to claim 11  , prior art of record does not teach or suggest the limitation mentioned within claim 11: “wherein the comparing of the input feature vector to the enrolled feature vector comprises calculating an inner product between the input feature vector and the enrolled feature vector, and the authenticating of the user comprises authenticating the user based on the inner product.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Reasons for Allowance


5.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 13,
A processor-implemented neural network method comprising: determining, using a trained first neural network, an intermediate input feature vector and a final input feature vector based on an input image of a user; and determining, using a trained second neural network, a confidence of the input image based on the intermediate input feature vector and the final input feature vector, wherein an intermediate training feature vector and a final training feature vector are determined, using the first neural network, based on a training image of a first class among a plurality of classes, plural feature angles between the final training feature vector and class vectors of other classes among the plurality of classes are determined using the first neural network, a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class, among the class vectors, and a feature angle between the final feature vector and the first class vector, a confidence of the training image is determined, using the second neural network, based on the margin, the intermediate training feature vector, and one or more of the class vectors, and the first neural network and the second neural network are trained based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles.  

Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) in view of LI et al.( USPUB 20200342214).
Regarding Claim 13:  Within Claim 13 Weiyang Liu ( NPL Doc. : “SphereFace: Deep Hypersphere Embedding for Face Recognition” – July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 212-220) teaches the following limitations a margin is determined based on a class angle between a first class vector of the first class and a second class vector of a second class( Page 215, Col. 1 – Table 1 and Lines 1- 23), among the class vectors, and a feature angle between the final feature vector and the first class vector( Page 213, Col. 1- lines 30 -35, Page 214, Col. 2 – “…During training, the modified softmax loss (kWik=1, bi=0)encourages features from the i-th class to have smaller angle θi (larger cosine distance) than others, which makes angles betweenWi and features a reliable metric for classification….”, Page 216, col. 1- “…Because m≥2, it is easy to obtain the maximal angle that class 1 spans is θ12 /m−1 + θ12/ m+1 where θ12 is the angle between W1 and W2. To require the maximal intra-class feature angular distance smaller than the minimal inter-class feature angular distance,…”), …and the first neural network and the second neural network are trained based on a loss value determined using a loss function including an angle with the margin applied to the feature angle and the plural feature angles(Page 214,Col. 1 – “…Most widely used loss functions for deep metric learning are contrastive loss [1, 3] and triplet loss [32, 22, 6], and both impose Euclidean margin to features. Deep face recognition….” Page 216, Col. 1 - 3.4. Properties of A-Softmax Loss, Col. 2 – “Why angular margin … “ And Page 214, Col. 1 – lines 1- 30 - “…2. Related Work Metric learning….”).
Within analogous art, LI et al. teaches A processor-implemented neural network ( Paragraphs [0134-0136]) method comprising: and determining, using a trained second neural network, of a user( Paragraphs [0082-0085] and [0091], [0100-0101]); and determining, using a trained second neural network( Paragaphs [0062-0063] and [0085-0087]),but does not teach the limitations   as mentioned within the claim  " an intermediate input feature vector and a final input feature vector based on an input image of a user;… a confidence of the input image based on the intermediate input feature vector and the final input feature vector, wherein an intermediate training feature vector and a final training feature vector are determined, using the first neural network, based on a training image of a first class among a plurality of classes, plural feature angles between the final training feature vector and class vectors of other classes among the plurality of classes are determined using the first neural network,… a confidence of the training image is determined, using the second neural network, based on the margin, the intermediate training feature vector, and one or more of the class vectors,”

Conclusion


6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637